Citation Nr: 1000077	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-30 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the previously denied claim of service connection for 
a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from March 1942 to April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

In September 2007, the Veteran withdrew his claim for an 
increased evaluation for posttraumatic stress disorder.  A 
substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 
20.204(b).  Therefore, that issue is not before the Board.   

The Veteran testified at a Travel Board hearing in support of 
his claim in October 2009, before the undersigned Veterans 
Law Judge.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Evidence received since the July 2001 rating decision is 
neither duplicative nor cumulative of evidence previously 
considered and it relates to an unestablished fact necessary 
to substantiate the claim.  

2.  The Veteran's low back disability was caused by his 
period of military service.  




CONCLUSIONS OF LAW

1.  The July 2001 decision declining to reopen a claim for 
service connection for a low back disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 
20.200, 20.302, 20.1103 (2009).   

2.  New and material evidence has been received since the 
July 2001 rating decision, and it is sufficient to reopen the 
claim for service connection for a low back disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  The Veteran's low back disability was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the Veteran in proceeding with this appeal given 
the favorable outcome  of the Board's decision.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

II.  Low Back Disability Claim

Although the RO determined in June 2006 that new and material 
evidence was presented to reopen the claim for service 
connection for a low back disability, this decision is not 
binding on the Board.  The Board must consider the question 
of whether new and material evidence has been received 
because it affects the Board's jurisdiction to reach the 
underlying claim and adjudicate it de novo.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board 
reopening is unlawful when new and material evidence has not 
been submitted).  

In July 2001, the RO declined to reopen the Veteran's claim 
for service connection for a low back disability because the 
evidence of record did not show a diagnosis of a current 
disability.  The Veteran did not appeal the decision.  
Therefore, the July 2001 decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 
20.302, 20.1103 (2009).  This means there must be new and 
material evidence submitted after the final decision in order 
to reopen the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
The Veteran filed his claim in November 2005.  Therefore, 
under the revised standards (effective for petitions to 
reopen filed on or after August 29, 2001), new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence already of 
record at the time of the last prior final denial of the 
claim sought to be opened.  It must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).   

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").  The evidence to be considered in making this 
new and material determination is that added to the record 
since the last final denial on any basis.  Evans v. Brown, 9 
Vet. App. 273 (1996).  Evidence received since the July 2001 
final denial consists of private medical records from Dr. W. 
M., a March 2006 letter from Dr. W. M., statements from the 
Veteran and his daughter, and the transcript of his October 
2009 Travel Board hearing.  All of this evidence listed above 
is new, in that it has not been submitted to VA before.  The 
Board finds that the evidence is also material because it 
does relates to a previously unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  Specifically, 
the March 2006 letter from Dr. W. M. shows a diagnosis of 
chronic low back pain with a CT scan showing extensive disc 
changes at the T12-L1 level.  Accordingly, the Board finds 
that  new and material evidence has been obtained to reopen 
the claim for service connection for a low back disability.  
The claim is reopened.  38 U.S.C.A. § 5108.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303(a) (2009).  Service 
connection may be established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (service connection presupposes a current 
diagnosis of the condition claimed).  The Veteran has a 
diagnosis of extensive disc changes at T12-L1, shown on CT 
scan, and therefore has a disability for VA purposes.  The 
determinative issue is whether this condition is attributable 
to the Veteran's military service.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  

In the case of a Veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, campaign or 
expedition, VA shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions or hardships of such service notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the Veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary and the reasons for 
granting or denying service connection in each case shall be 
recorded in full.  See 38 U.S.C.A. § 1154(b).  The record 
clearly shows that the Veteran engaged in combat with the 
enemy during World War II.  He is the recipient of a Purple 
Heart and sustained a shrapnel injury as a result of combat.  
Thus, his lay statements about his back injury he suffered 
while under enemy fire at Normandy are accepted as credible.  
Id.  

The Veteran credibly contends that despite having not sought 
treatment for a low back disability until long after service, 
he has experienced back pain since he attempted to lift a 
Jeep out of a ditch while under German artillery fire.  He 
testified that during his attempt to lift the Jeep, he felt 
an electric, knife-like pain in his back.  Since that time, 
he has experienced back pain, which he believes to be due 
directly to the in-service incident.  The Veteran is 
competent to state that he felt back pain during the attack 
on his Jeep, and is also competent to observe that he has had 
back pain continually since the incident.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Since that injury, the Veteran testified that he has had 
increasingly severe back pain.  When asked whether he 
sustained any other back injuries after leaving the military, 
the Veteran answered in the negative.  In June 2001, his 
daughter, a registered nurse, submitted a credible lay 
statement in support of the Veteran's claim.  She reported 
that as long as she could remember, her father had back pain 
which he refused to have treated by a physician.  

The Board finds that the October 2009 testimony and written 
statements from this combat Veteran are credible and concedes 
that he injured his back while lifting a Jeep from a ditch 
and has suffered from back pain since that incident.  
Continuity of symptomatology has been established.  

The Veteran's service treatment records are unremarkable for 
any relevant complaints, diagnosis of, or treatment for a low 
back disability.  This is probative evidence against this 
claim.  See Struck v. Brown, 9 Vet. App. 145 (1996).  
However, the evidence of record shows that he filed a claim 
for service connection for a back disability within one month 
of leaving the military.  His claim was denied in May 1946 
because no injury was found on his examination.  
Subsequently, he was diagnosed with a chronic low back 
disability, and his testimony establishes that he has had low 
back pain since his combat-related injury.    

In March 2006, Dr. W. M., stated that the back disability was 
chronic and "may well be due to the injury 60years ago 
though it is hard to assess the causality due to a long 
duration."  At worst, Dr. W. M.'s opinion is speculative, 
and at best it is favorable to the Veteran.  In combination 
with the Veteran's credible testimony that he suffered an 
injury to his back during combat, and no other post-service 
back injuries during the following 60 years, Dr. W. M.'s 
opinion places the evidence in relative equipoise on the 
nexus issue.  There is no evidence which attributes the 
Veteran's current back disability to an intercurrent cause.  
Under the circumstances, where there is an approximate 
balance between the positive and negative evidence, the 
benefit of the doubt is given to the Veteran.  38 C.F.R. § 
3.102 (2009).  The claim is granted.  




ORDER

As new and material evidence has been submitted, the claim to 
reopen is granted. 

Service connection for a low back disability is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.




____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


